DICE, Commissioner.
Aggravated assault is the offense, with punishment assessed at sixty days in jail and a fine of $100.
*73The notice of appeal recites that the defendant gave notice of appeal to the County Court of Terry County, being the court in which he was convicted.
Such notice is not in compliance with the statute and is insufficient to confer jurisdiction upon this court. Ford v. State, Tex.Cr.App., 335 S.W.2d 606.
Further, the recognizance is not conditioned that the accused will abide the judgment of The Court of Criminal Appeals, as required by Art. 831, Vernon’s Ann.C.C.P.
The state’s motion to dismiss the appeal is granted and the appeal is dismissed.
Opinion approved by the court.